Exhibit 10.2



AGREE REALTY CORPORATION

2020 OMNIBUS INCENTIVE PLAN

RESTRICTED STOCK AGREEMENT



This RESTRICTED STOCK AGREEMENT dated as of _________, 20__, sets forth the
terms of a grant of Restricted Stock by Agree Realty Corporation, a Maryland
corporation (the “Company”), to the Grantee named below.

WHEREAS, the Company has adopted the Agree Realty Corporation 2020 Omnibus
Incentive Plan (the “Plan”) to provide incentives and awards to employees,
directors and consultants of the Company and its Affiliates, by encouraging
their ownership of stock and to aid the Company and its Affiliates in retaining
such employees, directors and consultants, upon whose efforts the Company’s
success and future growth depends, and attracting other such individuals; and

WHEREAS, the Committee has determined to grant to the Grantee an award of
Restricted Stock (the “Award”) as provided herein to encourage the Grantee’s
efforts toward the continuing success of the Company.

The Company grants to the Grantee an Award on the following terms and subject to
the following conditions:

SECTION 1.Grant by the Company.  This Award shall be construed in accordance and
consistent with, and subject to, the provisions of the Plan (the provisions of
which are hereby incorporated by reference) and, except as otherwise expressly
set forth herein, the capitalized terms used in this Award shall have the same
definitions as set forth in the Plan.

AWARD SUMMARY



Name of Grantee:_________________

Number of Shares of Restricted Stock:_________________

Grant Date:_____________, 20__



SECTION 2.Issuance of Restricted Stock.  

2.1As soon as practicable after receipt from the Grantee of this executed Award,
the Company shall issue in the name of the Grantee book entry shares or five
stock certificates each representing one-fifth of the total number of shares of
Restricted Stock, each of which certificates shall remain in the possession of
the Company until the Restricted Stock represented thereby is free of the
restrictions set forth in Section 3 hereof.  

2.2In accordance with Section 13 of the Plan, the number of shares of Restricted
Stock shall be proportionately adjusted by the Committee in the event of any
reorganization, recapitalization, stock split, stock dividend, combination of
shares, merger, consolidation, rights offering, or any other change in the
corporate structure or shares of the Company.

--------------------------------------------------------------------------------

SECTION 3.Restrictions.

3.1The Restricted Stock may not be sold, assigned, transferred, pledged or
otherwise encumbered or disposed of prior to the applicable Expiration Date as
provided in Section 3.2 hereof.  

3.2Unless terminated earlier pursuant to Section 3.3 hereof, the restrictions
set forth in Section 3.1 hereof shall expire with respect to one-fifth of the
total number of shares of Restricted Stock on each of the first, second, third,
fourth and fifth anniversaries of _________ (the “Expiration Dates”).  As soon
as practicable after each Expiration Date, the Company shall either (i) deliver
certificate(s) representing the shares of Common Stock no longer subject to the
restrictions set forth in Section 3.1 as of such Expiration Date to the Grantee
or its designee (and such certificate shall be registered in the name of the
Grantee), (ii) have the appropriate number of shares of Common Stock credited to
the Grantee in book-entry form, or (iii) have the shares of Common Stock held
pursuant to instructions provided by the Grantee.

SECTION 4.Termination.  Except as determined by the Committee at any time, upon
the failure of the Grantee to be employed by the Company or any of its
Affiliates for any reason other than death, all Restricted Stock which at such
time remains subject to the restrictions set forth in Section 3.1 shall be
forfeited by the Grantee to the Company without the payment of any consideration
by the Company.  Upon forfeiture, the Company shall cancel, or cause the
transfer agent to cancel, the stock certificate or book-entry relating to the
forfeited Restricted Stock. Notwithstanding the foregoing, all Restricted Stock
shall cease to be subject to forfeiture under this Section 4 (and shall cease to
be subject to the restrictions set forth in Section 3.1) in the event of
termination of the Grantee’s employment with the Company or any of its
Affiliates on account of the Grantee’s death.

SECTION 5.Registration and Transfer.  The Company currently has an effective
registration statement on file with the Securities and Exchange Commission with
respect to the shares of Common Stock subject to this Award.  The Company
intends to maintain this registration but has no obligation to do so.  If the
registration ceases to be effective, the Grantee will not be able to transfer or
sell shares issued pursuant to this Award unless exemptions from registration
under applicable securities laws are available.  Such exemptions from
registration are very limited and might be unavailable.  The Grantee agrees that
any resale by him or her of the shares of Common Stock issued pursuant to this
Award will comply in all respects with the requirements of all applicable
securities laws, rules, and regulations (including, without limitation, the
provisions of the Securities Act of 1933, as amended (the “Securities Act”), the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the
respective rules and regulations promulgated thereunder) and any other law,
rule, or regulation applicable thereto, as such laws, rules, and regulations may
be amended from time to time.  The Company will not be obligated to either issue
the shares or permit the resale of any shares if such issuance or resale would
violate any such requirements.  Grantee further agrees that the Company may
place a legend upon each certificate representing the Restricted Stock acquired
hereunder, which legend will refer to the restrictions on transferability
contained or referred to herein.

SECTION 6.Construction.  This Award is made and granted pursuant to the Plan and
is in all respects limited by and subject to the terms of the Plan. In the event
of any conflict between

--------------------------------------------------------------------------------

the provisions of this Award and the terms of the Plan, the terms of the Plan
shall be controlling. To the extent not prohibited by applicable law or the
Plan, the terms of any employment, severance or change in control agreement
between the Grantee and the Company shall supersede the terms and definitions
under the Plan and this Award with respect to the Restricted Stock awarded
hereunder. All decisions of the Committee with respect to any question or issue
arising under the Plan or this Award shall be conclusive and binding on all
persons having an interest in the Award.

SECTION 7.Withholding Obligations.  The Grantee hereby authorizes withholding
from payroll and any other amounts payable to Grantee by the Company or any of
its affiliates, and otherwise agrees to make adequate provision for, any sums
required to satisfy the federal, state, local and foreign tax withholding
obligations of the Company or any of its affiliates that may arise in connection
with the grant of the Restricted Stock, the lapse in respect of the Restricted
Stock of the restrictions set forth in Section 3.1 or the forfeiture condition
set forth in Section 4, or the payment of dividends on the Restricted Stock.
Grantee will not be entitled to receive, and neither the Company nor any of its
affiliates will have any obligation to issue, a certificate for any shares of
Common Stock subject to this Award unless and until the tax withholding
obligations of the Company and/or any of its affiliate are satisfied.

SECTION 8.Transfer of Personal Data.  The Grantee authorizes, agrees and
unambiguously consents to the transmission by the Company (or any of its
Affiliates) of any personal data information related to the Restricted Stock
awarded under this Award for legitimate business purposes (including, without
limitation, the administration of the Plan).  This authorization and consent is
freely given by the Grantee.

SECTION 9.Compliance with Laws.  The issuance of the Restricted Stock or
unrestricted shares pursuant to this Award shall be subject to, and shall comply
with, any applicable requirements of any foreign and U.S. federal and state
securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law or
regulation applicable thereto. The Company shall not be obligated to issue the
Restricted Stock or any of the shares pursuant to this Award if any such
issuance would violate any such requirements.  

SECTION 10.Notices.  Any notice to be given to the Company hereunder shall be in
writing and shall be addressed to the Company at 70 E. Long Lake Rd, Bloomfield
Hills, MI 48304, attention: General Counsel, or at such other address as the
Company may hereafter designate to the Grantee by written notice as provided
herein.  Any notice to be given to the Grantee hereunder shall be addressed to
the Grantee at the address set forth beneath his signature hereto, or at such
other address as he may hereafter designate to the Company by written notice as
provided herein.  Notices hereunder shall be deemed to have been duly given: (i)
 when personally delivered, (ii) three (3) days after having been mailed by
registered or certified mail to the party entitled to receive the same, (iii)
one (1) day after having been mailed by a nationally recognized overnight
courier or (iv) upon receipt when sent by electronic transmission.

SECTION 11.Successors and Assigns.  This Award shall be binding upon and inure
to the benefit of the parties hereto and the successors and assigns of the
Company and the Grantee’s heirs and representatives of his estate.

--------------------------------------------------------------------------------

SECTION 12.  Section 83(b) Election.  The Grantee may make a timely Code section
83(b) election with respect to the portion of the Restricted Stock that are
unvested as of the date of this Grant Date by filing the form attached hereto as
Appendix A with the Internal Revenue Service within thirty (30) days following
the Grant Date. If the Grantee decides to file a Code section 83(b) election in
respect of the Grantee’s Restricted Stock, the Grantee must provide the Company
with a copy of such Code section 83(b) election simultaneously with filing it
with the Internal Revenue Service. The Grantee should consult with and rely upon
the advice of the Grantee’s personal tax advisor regarding whether or not it is
appropriate for the Grantee to make a Code section 83(b) election in respect of
the Grantee’s Restricted Stock. In no event shall the Company have any liability
or obligation with respect to the making of or failure to make any such Code
Section 83(b) election.

SECTION 13.  Entire Statement of Award.  This Award and the terms and conditions
of the Plan constitute the entire understanding between the Grantee and the
Company and its Affiliates, and, except as set forth in Section 6, supersede all
other agreements, whether written or oral, with respect to the Award.

SECTION 14.Resolution of Disputes.  Any dispute or disagreement which may arise
under, or as a result of, or in any way relate to, the interpretation,
construction or application of this Award shall be determined by the Committee.
Any determination made hereunder shall be final, binding and conclusive on the
Grantee, the Grantee’s heirs, executors, administrators and successors, and the
Company and its Affiliates for all purposes.

[Signature Page Follows]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award as of _________.



AGREE REALTY CORPORATION





By: _____________________________

Joey Agree

Title: President and Chief Executive Officer







_______________________________
Grantee: NAME





--------------------------------------------------------------------------------

APPENDIX A



Election to Include Value of Property in Gross

Income in Year of Transfer Under Code Section 83(b)



CERTIFIED MAIL

RETURN RECEIPT REQUESTED



____________________ ______, 20___



Department of the Treasury

Internal Revenue Service

[●]



Re:IRC Section 83(b) Election



Dear Sir/Madam:



Enclosed please find the undersigned taxpayer’s Election to Include in Gross
Income in Year of Transfer of Property Pursuant to Section 83(b) of the Internal
Revenue Code.  



Very Truly Yours,









Name:



(Taxpayer I.D. No. _____________)



cc: Agree Realty Corporation



--------------------------------------------------------------------------------

Election to Include in Gross Income in Year of Transfer of Property Pursuant

to Section 83(b) of the Internal Revenue Code of 1986, as amended



The undersigned hereby elects pursuant to Section 83(b) of the Internal Revenue
Code of 1986, as amended, with respect to the property described below and
supplies the following information in accordance with the regulations
promulgated thereunder:



1.The name, address and taxpayer identification number of the undersigned are:





2. This election is made with respect to [●] shares of the common stock of Agree
Realty Corporation (the “Company”).



3.The date on which the property was transferred is _________________ _____,
2020.



4.The nature of the restriction(s) to which the property is subject are: the
property is nontransferable and is subject to forfeiture upon the undersigned’s
termination of services to the Company and its subsidiaries.



5.The fair market value at the time of transfer (determined without regard to
any “lapse restriction,” as defined in Section 1.83-3(i)) of the property is
$_____ .



6.The amount paid for property by the undersigned is $_____.



7.Furnishing statement to Company:



A copy of this statement has been furnished to the Company that receives
services from the undersigned.



Dated: _______________________, ________





Name:

--------------------------------------------------------------------------------